Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 28, line 1, “the optical combiner type” lacks proper antecedent basis.
In claims 29 and 30, the use of the language “the optical combiner” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the first or second optical combiner.
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3, 7, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chauvin  (US 5,198,928).
Chauvin discloses a display apparatus comprising a first optical combiner (36); a second optical combiner (38) spaced apart from the first optical combiner (see Fig. 1);  a first image forming device (22) configured to provide a first image to the first optical combiner (see Fig. 1);  a second image forming device (24) configured to provide a second image to the second optical combiner (see Fig. 1);  and a shared optical system (30, 32, 34) arranged between the first and 
second optical combiners and the first and second image forming devices (see Fig. 1), wherein the shared optical system comprises a shared optical path through which the first image and the second image are provided the first optical combiner and the second optical combiner, respectively (see Fig. 1), wherein a first optical path (the dotted line) between the first image forming device and the first optical combiner and a second optical path (the solid line) between the second image forming device and the second optical combiner coincide along the shared optical path (see Fig. 1), wherein the shared optical system comprises at least one of a refractive optical member (32), a polarization optical member (30, 32), a reflective optical member (the reflective interface of elements 30 and 34) , a diffractive optical member, and a variable optical member (see Fig. 1), wherein the display apparatus is a head mounted display device (see paragraph 0096) and wherein the display apparatus is a glasses display apparatus, and wherein one of the first and second optical combiners corresponds to a left eye of a user and the other of the first and second optical combiners corresponds to a right eye of the user (se Fig. 1). Note figures 1-3 along with the associated description thereof.
 6.	Claim(s) 1, 3-9, 12, 14-17 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al (JP 6274971).
.
7.	Claim(s) 31, 32, 34 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 8,300,315).
Kobayashi discloses a display device comprising a right-side image forming device (13) configured to generate a right-side image (see figures 2B ad 4B); a left-side image forming device (14) configured to generate a left-side image (see figures 2B and 4B); a right-side image combining device (85) configured to combine the right-side image with a right-side external image to form a right-side combined image (see Fig. 2B); and a left-side image combining device (85) configured to combine the left-side image with a left-side external image to form a
left-side combined image (see Fig. 2), wherein the right-side image forming device is provided closer to the left-side image combining device than to the right-side image combining device (see Fig. 4B), and wherein the left-side image forming device is provided closer to the right-side image combining device than to the left-side image combining device (see Fig. 4B), wherein the display device further comprising an optical system (15) provided between the right-side image forming device and the left-side image forming device (see Fig. 4b), wherein the optical system is configured to transmit the right-side image in a first direction, and wherein the optical system is further configured to transmit the left-side image in a second direction opposite to the first direction (see Fig. 4B), wherein the right-side image combining device is configured to transmit 
the user prior to the display device (89) is being placed on the head of the user. Note figures 2B and 4B along with the associated description thereof.
8. 	Claim 2, 10, 11, 13, 18-26 and 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
March 25, 2021

/RICKY D SHAFER/
Primary Examiner, Art Unit 2872